Citation Nr: 0937854	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-03 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Legal entitlement to benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, appellant's father (Veteran)


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The appellant is the adult child of a Vietnam Veteran; 
service personnel records indicate that appellant's father 
served in Vietnam in the United States Army as an infantryman 
(service dates April 1965 to April 1968).  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision by the VA Regional 
Office (RO) in St. Louis, Missouri which denied the benefit 
sought on appeal.

The appellant appeared at a Travel Board Hearing before the 
undersigned in February 2009.  A transcript is associated 
with the claims folder.  


FINDING OF FACT

The appellant has a diagnosis of spina bifida that is not of 
the occulta-type; the appellant is the adult child of a 
Vietnam combat Veteran.  


CONCLUSION OF LAW

Legal entitlement to benefits under 38 U.S.C.A. § 1805 for a 
child born with spina bifida is established.  38 U.S.C.A. §§ 
1805, 1815 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.814, 3. 
815 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2009).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2009).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for entitlement to benefits for a 
child of a Vietnam Veteran born with spina bifida.  
Therefore, no further development is needed with respect to 
these claims.  

Legal Criteria

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
Veteran. 38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a). "Spina 
bifida" means any form and manifestation of spina bifida 
except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 
3.814(c)(3).  The Board notes that spina bifida is the only 
birth defect that warrants the award of monetary benefits 
based on the herbicide exposure of the veteran as a father of 
that child.  Jones v. Principi, 16 Vet. App. 219 (2002).

Analysis

The appellant in this case is the adult child of a Vietnam 
Veteran, and service personnel records do confirm that her 
father is a Vietnam combat Veteran, having served in the 
infantry and been decorated with the Combat Infantryman Badge 
(CIB).  At issue then, are not the circumstances of her 
father's service; rather, if the appellant is afflicted with 
spina bifida or not, and if so, if the disorder is not of the 
occulta-type.  See 38 C.F.R. § 3.814.  

The appellant was born with a congenital abnormality, and 
private medical records indicate that there was a lumbosacral 
mass present at birth.  There was an early surgical 
intervention done shortly after birth to attempt to correct 
this, and there is a documented history of treatment for 
complications of this disorder (including neurogenic bladder) 
at approximately age seven.  Presently, the appellant has 
urinary continence problems, and has experienced recurrent 
urinary tract infections and constipation as a result of this 
congenital defect.  Magnetic resonance imaging (MRI) studies 
of June 2004 showed a large intraspinal lipoma extending from 
the L2 level to the L4-5 level.  In April 2006, a private 
physician stated that the appellant had a "history of spina 
bifida "open spine" with longstanding bowel and bladder 
incontinence."  She was, at that time, developing further 
complications which might require additional surgical 
intervention.  Thus, these records established a history of 
spina bifida, with some vagueness as to if it was a currently 
present condition.    

As there was some ambiguity regarding the appellant's 
diagnosis, the Board dispatched the claim for an expert 
neurology opinion by a VA clinician.  The claim was received 
at the VA Medical Center in San Antonio, Texas, where Dr. C, 
the director of the hospital's neurodiagnostic center, 
entered an opinion supportive of the appellant's contentions.  
Specifically, he stated that he had consulted with Dr. E, 
chief of neurosurgery at the facility, and that both of them 
concurred that spina bifida was present, and that "the 
appellant has a form of spina bifida that is not spina bifida 
occulta."  

There is no opinion of record to refute this diagnosis, and 
it is well-rationalized and based on a review of the claims 
file.  As such, the appellant is a child of a Vietnam Veteran 
and has a diagnosis of spina bifida that is not the occulta-
type.  Accordingly, she has met the legal requirements for 
entitlement to benefits under 38 U.S.C.A. § 1805, and the 
claim will be granted.  


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child 
born with spina bifida, is granted.  


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


